Citation Nr: 1403051	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-24 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for skin disability.  

2.  Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a compensable rating for status post traumatic injury to the left 4th (ring) finger proximal interphalangeal joint with degenerative changes.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, when the Veteran filed his claim in May 2010, he was asked but did not provide detailed information about post-service treatment he received.  He did mention that he had received treatment since the 1970s for various skin abnormalities and sees a dermatologist about every 6 months.  

The June 2012 statement of the case mentions that the RO considered electronic treatment records from the San Diego, California VA medical center, dating from April 2010 to December 2011.  The oldest VA medical record contained in the claims folder is dated in April 2010 and nothing indicates that there are not earlier VA medical records.  The most recent VA treatment record which is contained in the Veteran's claims folder is dated in late June 2010, which is earlier than the December 2011 VA medical record mentioned in the statement of the case, and it was obtained in early July 2010.  It indicates that the Veteran was in the 4th of 12 cognitive processing therapy sessions.  No VA medical records are contained on Virtual VA or VBMS.  Instead, only VA examination reports which are also in the claims folder are located there.  

Based on the evidence, the Board finds that the there are relevant VA and possibly other medical records of treatment which the Veteran has received post-service, which are not of record.  Remand to develop the record is required.  Any additional VA medical records of treatment the Veteran has received for since service discharge in October 1969 should be obtained, as should any relevant private medical records.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record all relevant private and VA medical records of treatment which the Veteran has received since service discharge in October 1969, including but not limited to all VA medical records of treatment the Veteran received at the San Diego VA Medical Center from April 2010 to present.  

2.  Thereafter, take any additional action which may be necessary.  This would include a VA examination with a nexus opinion if a current skin disorder is shown in the treatment records, on the matter of whether it is related to service, including presumed Agent Orange exposure in service, as the Veteran served in Vietnam during the Vietnam Era and implied in May 2010 that he has had skin disorder due to in-service Agent Orange exposure.  

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


